UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6251


CHARLES E. LAWSON, JR.,

                Plaintiff – Appellant,

          v.

B. G. WILSON, Officer Sumter County,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     G. Ross Anderson, Jr., Senior
District Judge. (0:08-cv-03917-GRA)


Submitted:   July 22, 2010                 Decided:   August 2, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles E. Lawson, Jr., Appellant Pro Se.      Alfred Johnston Cox,
ELLIS, LAWHORNE & SIMS, PA, Columbia,         South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles E. Lawson, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We    have   reviewed    the    record   and   find    no    reversible     error.

Accordingly, we deny Lawson’s motion for appointment of counsel

and    affirm    for    the    reasons   stated   by   the    district      court.

Lawson v. Wilson, No. 0:08-cv-03917-GRA (D.S.C. Feb. 3, 2010).

We    dispense   with    oral    argument    because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2